UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	February 28, 2015 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 2/28/15 (Unaudited) CORPORATE BONDS AND NOTES (48.4%) (a) Principal amount Value Banking (10.9%) Banco de Credito del Peru 144A sr. unsec. sub. FRN notes 6 1/8s, 2027 (Peru) $200,000 $217,000 Banco de Credito del Peru/Panama 144A sr. unsec. sub. FRN notes 6 7/8s, 2026 (Peru) 50,000 55,925 Banco do Brasil SA 144A jr. sub. FRB bonds 9 1/4s, perpetual maturity (Brazil) 200,000 182,162 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 200,000 201,500 Caixa Economica Federal 144A sr. unsec. unsub. notes 4 1/4s, 2019 (Brazil) 150,000 146,400 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 209,275 Turkiye Garanti Bankasi AS 144A sr. unsec. unsub. notes 5 1/4s, 2022 (Turkey) 200,000 205,842 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 200,000 144,000 Basic materials (4.5%) Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 200,000 201,500 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. notes 5 1/4s, 2024 (Brazil) 150,000 150,750 Mexichem SAB de CV 144A sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 214,600 Capital goods (0.9%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696s, 2023 (Brazil) 111,000 118,770 Coal (1.1%) Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 140,000 Communication services (4.1%) America Movil SAB de CV sr. unsec. notes 6.45s, 2022 (Mexico) MXN 4,700,000 309,629 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $200,000 202,300 Consumer cyclicals (2.5%) First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 80,000 82,900 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 2,000,000 120,489 Hutchison Whampoa International 12, Ltd. 144A company guaranty unsec. sub. FRB bonds 6s, perpetual maturity (Cayman Islands) $100,000 106,250 Consumer staples (2.5%) JBS Investments GmbH 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Austria) 200,000 210,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 105,190 Financial (1.3%) Morgan Stanley sr. unsec. notes 11 1/2s, 2020 (Brazil) BRL 470,000 161,864 Government (1.9%) Inter-American Development Bank sr. unsec. unsub. bonds Ser. gMTN, 7.2s, 2018 (Supra-Nation) IDR 3,160,000,000 241,456 Oil and gas (13.3%) Ecopetrol SA sr. unsec. unsub. bonds 4 1/8s, 2025 (Colombia) $200,000 190,340 Ecopetrol SA sr. unsec. unsub. notes 7 5/8s, 2019 (Colombia) 50,000 58,860 KazMunayGas National Co., JSC 144A sr. unsec. bonds 6 3/8s, 2021 (Kazakhstan) 200,000 203,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 166,000 Nexen Energy ULC sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 127,347 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 209,000 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 200,000 179,956 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 5,000 2,288 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 50,000 16,150 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 173,000 114,024 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 35,000 11,288 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 200,000 223,730 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 35,000 36,066 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 100,000 117,750 Real estate (1.5%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 191,750 Transportation (0.9%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (United Arab Emirates) 100,000 108,750 Utilities and power (3.0%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 97,770 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 282,420 Total corporate bonds and notes (cost $6,642,117) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (42.8%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) (NON) $280,408 $271,995 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 25,000 24,925 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 364,530 330,355 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 200,000 213,335 Brazil (Federal Republic of) sr. unsec. unsub. bonds 5s, 2045 (Brazil) 260,000 236,130 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 200,000 202,000 Colombia (Republic of) sr. unsec. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 109,605 Colombia (Republic of) sr. unsec. unsub. bonds 5s, 2045 (Colombia) $200,000 210,250 Eskom Holdings SOC, Ltd. 144A sr. unsub. notes 5 3/4s, 2021 (South Africa) 200,000 198,210 Financing of Infrastructural Projects State Enterprise 144A sr. unsec. bonds 9s, 2017 (Ukraine) 200,000 81,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 29,000 29,943 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 130,870 127,925 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 198,000 169,739 Hungary (Government of) sr. unsub. notes 6 1/4s, 2020 (Hungary) $100,000 114,750 Indonesia (Republic of) 144A sr. unsec. notes 5 1/8s, 2045 (Indonesia) 200,000 211,500 Malaysia (Government of) sr. unsec. bonds 3.492s, 2020 (Malaysia) 675,000 185,234 Peru (Republic of) sr. unsec. bonds 8 3/4s, 2033 (Peru) 75,000 119,579 Peru (Republic of) 144A sr. unsec. notes 6.9s, 2037 (Peru) PEN 350,000 122,087 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 77,766 Philippine (Republic of) sr. unsec. unsub. bonds 3.95s, 2040 (Philippines) $200,000 210,750 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 (Philippines) 150,000 207,870 Poland (Republic of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 159,004 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 59,430 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $147,375 158,060 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 42,912 44,145 Slovenia (Republic of) 144A sr. unsec. bonds 5.85s, 2023 (Slovenia) 200,000 235,616 South Africa (Republic of) unsec. bonds Ser. 2023, 7 3/4s, 2023 (South Africa) ZAR 2,000,000 175,362 Turkey (Republic of) sr. unsec. notes 4 7/8s, 2043 (Turkey) $200,000 198,214 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 322,540 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) $200,000 228,438 Ukraine (Government of) 144A sr. unsec. unsub. bonds 6.58s, 2016 (Ukraine) 100,000 43,020 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 73,125 Vietnam (Republic of) 144A sr. unsec. bonds 4.8s, 2024 (Vietnam) 200,000 209,997 Total foreign government and agency bonds and notes (cost $6,032,110) SHORT-TERM INVESTMENTS (6.6%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.10% (AFF) Shares 797,306 $797,306 U.S. Treasury Bills with an effective yield of 0.02%, May 7, 2015 (SEG) $30,000 29,999 Total short-term investments (cost $827,305) TOTAL INVESTMENTS Total investments (cost $13,501,532) (b) FORWARD CURRENCY CONTRACTS at 2/28/15 (aggregate face value $4,541,959) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Peruvian New Sol Sell 4/15/15 $65,219 $66,754 $1,535 Barclays Bank PLC Australian Dollar Sell 4/15/15 42,173 43,401 1,228 Mexican Peso Buy 4/15/15 20,246 21,459 (1,213) South African Rand Buy 4/15/15 189,960 187,338 2,622 Citibank, N.A. Brazilian Real Buy 4/2/15 165,943 174,235 (8,292) Canadian Dollar Buy 4/15/15 84,660 86,119 (1,459) Canadian Dollar Sell 4/15/15 84,660 89,463 4,803 Mexican Peso Buy 4/15/15 86,498 85,968 530 Mexican Peso Sell 4/15/15 85,028 86,434 1,406 Philippine Peso Buy 5/20/15 43,913 44,043 (130) Thai Baht Buy 5/20/15 269,092 266,248 2,844 Credit Suisse International Australian Dollar Buy 4/15/15 87,229 87,073 156 Euro Buy 3/18/15 85,845 87,018 (1,173) Indian Rupee Buy 5/20/15 83,484 84,540 (1,056) Philippine Peso Buy 5/20/15 15,794 15,804 (10) Deutsche Bank AG Polish Zloty Buy 3/18/15 105,441 123,811 (18,370) Romanian Leu Buy 3/18/15 85,443 94,707 (9,264) Turkish Lira Buy 3/18/15 125,743 138,573 (12,830) Goldman Sachs International Euro Buy 3/18/15 85,845 87,403 (1,558) HSBC Bank USA, National Association Indonesian Rupiah Buy 5/20/15 281,756 286,601 (4,845) Nigerian Naira Buy 4/15/15 48,306 46,649 1,657 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/15/15 86,395 83,950 2,445 Australian Dollar Sell 4/15/15 86,976 87,146 170 Canadian Dollar Buy 4/15/15 82,023 86,261 (4,238) Canadian Dollar Sell 4/15/15 82,023 86,911 4,888 Euro Sell 3/18/15 173,704 198,798 25,094 Hungarian Forint Buy 3/18/15 170,510 187,681 (17,171) Indian Rupee Buy 5/20/15 3,291 4,088 (797) Malaysian Ringgit Buy 5/20/15 44,398 45,294 (896) Mexican Peso Buy 4/15/15 70,948 70,203 745 Philippine Peso Buy 5/20/15 43,913 44,053 (140) Russian Ruble Buy 3/18/15 70,745 78,498 (7,753) Singapore Dollar Sell 5/20/15 91,186 92,289 1,103 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/15/15 124,569 128,202 3,633 Singapore Dollar Sell 5/20/15 176,808 178,945 2,137 State Street Bank and Trust Co. Chilean Peso Buy 4/15/15 6,892 6,855 37 Colombian Peso Buy 4/15/15 140,898 144,053 (3,155) Euro Sell 3/18/15 160,722 161,439 717 Hungarian Forint Buy 3/18/15 84,884 87,592 (2,708) Indonesian Rupiah Sell 5/20/15 231,629 234,948 3,319 Israeli Shekel Buy 4/15/15 6,026 8,209 (2,183) Malaysian Ringgit Sell 5/20/15 83,870 82,863 (1,007) Singapore Dollar Sell 5/20/15 87,305 88,372 1,067 Turkish Lira Buy 3/18/15 136,179 148,226 (12,047) UBS AG Hungarian Forint Sell 3/18/15 2,380 3,442 1,062 Total FUTURES CONTRACTS OUTSTANDING at 2/28/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Short) 6 $1,009,688 Jun-15 $(23,543) U.S. Treasury Note 2 yr (Long) 4 874,313 Jun-15 867 U.S. Treasury Note 5 yr (Long) 4 477,125 Jun-15 1,648 U.S. Treasury Note 10 yr (Long) 5 638,984 Jun-15 4,014 Total Key to holding's currency abbreviations BRL Brazilian Real COP Colombian Peso EUR Euro IDR Indonesian Rupiah MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through February 28, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $12,542,332. (b) The aggregate identified cost on a tax basis is $13,501,532, resulting in gross unrealized appreciation and depreciation of $338,053 and $1,585,090, respectively, or net unrealized depreciation of $1,247,037. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $2,310,172 $— $1,512,866 $320 $797,306 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,064,478 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Brazil 11.2% Mexico 10.3 Turkey 7.8 Argentina 6.8 United States 6.8 Colombia 4.6 Indonesia 4.6 Russia 4.3 Peru 4.2 Philippines 3.4 South Africa 3.0 South Korea 2.3 Supra-Nation 2.0 Slovenia 1.9 Venezuela 1.8 Bahamas 1.7 Austria 1.7 Vietnam 1.7 India 1.7 Kazakhstan 1.7 Jamaica 1.7 Costa Rica 1.6 China 1.6 Malaysia 1.5 Greece 1.4 Poland 1.3 Ghana 1.3 Canada 1.0 Ukraine 1.0 Trinidad 1.0 Hungary 0.9 United Arab Emirates 0.9 Cayman Islands 0.9 Serbia 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $63,551 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $6,064,791 $— Foreign government and agency bonds and notes — 5,362,399 — Short-term investments 797,306 29,999 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(49,097) $— Futures contracts (17,014) — — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $63,198 $112,295 Interest rate contracts 6,529 23,543 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts)20 Forward currency contracts (contract amount)$6,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG Total Assets: Futures contracts§ $– $– $– $– $– $– $– $– $703 $– $– $– $703 Forward currency contracts# 1,535 3,850 9,583 156 – – 1,657 34,445 – 5,770 5,140 1,062 63,198 Total Assets $1,535 $3,850 $9,583 $156 $– $– $1,657 $34,445 $703 $5,770 $5,140 $1,062 $63,901 Liabilities: Futures contracts§ – 1,422 – – – 1,422 Forward currency contracts# – 1,213 9,881 2,239 40,464 1,558 4,845 30,995 – – 21,100 – 112,295 Total Liabilities $– $1,213 $9,881 $2,239 $40,464 $1,558 $4,845 $30,995 $1,422 $– $21,100 $– $113,717 Total Financial and Derivative Net Assets $1,535 $2,637 $(298) $(2,083) $(40,464) $(1,558) $(3,188) $3,450 $(719) $5,770 $(15,960) $1,062 $(49,816) Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– $– $– $– Net amount $1,535 $2,637 $(298) $(2,083) $(40,464) $(1,558) $(3,188) $3,450 $(719) $5,770 $(15,960) $1,062 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2015
